Citation Nr: 9913819	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  93-26 850	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to payment or reimbursement of medical expenses  
incurred during hospitalization at the DePaul Medical Center, 
Norfolk, Virginia, from May 27, 1991, to June 3, 1991.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to June 
1962, from January 1966 to  December 1968, and from January 
1969 to January 1970. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1991 determination by the Medical 
Administration Service (MAS) of the VA Medical Center in 
Salem, Virginia.  A notice of disagreement was received in 
September 1992.  A statement of the case was issued in 
September 1992.  A substantive appeal was received from the 
veteran in November 1992.  A hearing was held at the RO in 
February 1993.

In December 1995, the Board remanded this matter to the RO 
for further development.


REMAND

In a statement received in April 1999, the veteran requested 
a hearing before a member of the Board at the RO (i.e. a 
Travel Board hearing).  As such, a hearing should be 
scheduled.  

In view of this, the case is REMANDED for the following 
action:


The RO schedule the veteran for a Travel 
Board hearing and properly notify him of 
this hearing.  38 U.S.C.A. § 7107 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (1998). 

The Board intimates no opinion, either legal or factual, as 
to the ultimate outcome 


of this case pending completion of the requested development




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





